                                                             r,::··..::. ·~      ---
          Case 1:18-cv-01979-LLS Document 154 Filed 08/07/20 : Page       1 of 1\
                                                                 l ~Li-~:SD1\
                                                                                  -~                                      11
                                                                          DOCUME1\T
UNITED STATES DISTRICT COURT
                                                                          EL ECTRO'dC ALL Y FIL ED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                                       D_: --~-.&-l.,.....,?_/_
                                                                          DA f E F-IL_E_                      2-,..c)
                                                                                                                   . .-
                                               - - -x
In re GRUPO TELEVISA SECUR I TI ES                               18 Civ . 1979 (LLS )
LI TIGATION                                                           ORDER

                       - - - - - - - - - - -x
     Defendants seek a stay unti l their petition for leave to
appeal the rulings on class certification and class
representative is determined by the Court of Appeals .

                                              1.
     The analysis underlying class certification followed the
process described in the Arkansas Teachers cases . * It had been
thoroughly briefed , and the issues dissected by economic
experts .

                                              2.
       Palm Tran Plan is a legitimate Class Representative . It has
been an unnamed class member since the case began , which tolled
the statute of limitations for all class members . Am . Pipe &
Constr . Co . v . Utah , 414 U. S . 538 , 94 S . Ct . 756 (1974) .
       It would have been a futile , wasteful and hopeless gesture
for Palm Tran Plan to have applied for the position in the first
round , against CAAT ' s overwhelmingly larger losses . The fact
that it did not do so is inconsequential . Its first opportunity
came when CAAT was disqualified .
       Such a gesture is not required by China Agritech , Inc . v.
Resh ,      U. S .   , 138 S . Ct . 1800 (2018 ) , where the tolling
hopped successively from case to case , and the application could
have been made at each earlier opportunity . The extreme
circumstances in China Agritech have no analog in the orderl y
 administrati o n of th i s case .

                                              3.
      Defendants ' Rule 23 ( f ) petition has little prospect of
 success , and the applicatio n for a sta y is denied .

      So ordered .

Dated :    New Yo rk , New York
           August 7 , 2020

                                                          LOUIS L . STANTON
                                                                U.S.D . J.

          * Ark . Tchr s. Ret . Sy s . v . Goldman Sach s Gr p ., 879 F . 3d 474 (2d Cir .
 20 1 8) ; Ark . Tchrs . Ret . Sy s. v . Goldman Sachs Gr p ., 955 F. 3d 254 (2d Cir .
 2020) .
